Robinson, J.
This action is based on a claim of damages by reason of a collision between an automobile and a motor cycle driven by the plaintiff at a reckless dare-Devil speed. In November, 1916, the judgment of this court was that the verdict against the defendant be set aside and the action dismissed on the ground that the collision was the result of plaintiff’s reckless driving. On December 2d a motion for rehearing was duly denied. 35 N. D. 395, L.R.A.1917B, 753, 160 *289N. W. 70. And now, on July 11th, after the lapse of over seven months, there is filed a second motion for rehearing, without any showing, only a mere contention that the decision of the court was wrong.
Now, from reading the record, the decision appears to be clearly right, but, if it were wrong, that would be no sufficient reason for allowing the motion to reconsider. There must be an end to litigation. TRe appeal was for the December, 1915, term. Appellant’s brief of T4 pages was filed February 15, 1916. Respondent’s brief of 48 pages was filed June 26, 1916. There is no claim that the counsel for each party did not have a fair opportunity to argue and present the case, and 'the long decision, covering five large printed pages, shows that the case was well argued and considered on its merits. Motion denied.
Grace, J. I concur in result.